 In the Matter of DAVID W. ONAN. C. WARREN ONAN AND ROBERT D.ONAN, PARTNERS, D/B/A D. W. ONAN & SONSandLOCAL 1139,UNITEDELECTRICAL.RADIO'&MACHINE WORKERS OF AMERICA, CIOCase No. 18-R-&?2SUPPLEMENTAL DECISIONANDORDERJuly 5, 1944On November 3, 1943, pursuant to a Decision and Direction ofElection issued by the Board herein on October 15,1943,1 an elec-tion by secret ballot was conducted under the supervision and direc-Lion of the Regional Director for the Eighteenth Region(Minne-apolis,Minnesota).On November 4, 1943, the Regional Directorissued and duly served upon the parties an Election Report.As tothe balloting and its results,the Regional Director reported as fol-, lows:Total ballots cast-----------------------------------------1,503Total ballots challenged-----------------------------------28Total valid votes counted--------------------------------1,473Votes cast for United- Electrical, Radio & Machuie Workersof America, CIO--------------------------------------530Votes cast against aforementionedunion-------------------943Total void ballots----------------------------------------2On November 10, 1943, the Union filed Objections to the electionalleging, in substance, that the Company had engaged in certain con-duct preventing a free choice of representatives.Thereafter the Re-gional Director investigated the Objections and on December 15,1943, issued and duly served upon the parties a Report on Objections.He found that the objections raised substantial and material issueswith respect to the election and reconnnended that the Board hold ahearing thereon.On January 1, 1944, the Board, having duly considered the matter,determined that the Objections did raise substantial and material152 N I. R It 1421-57 N L. R. B, No 11.68J D.W. ONAN & SONS69issueswith respect to the election, and issued an order directingithearing thereon and referring, the case to the Regional Director forthe purpose of conducting a hearing. Such hearing was held at Min-neapolis,Minnesota,on February 14 and 15, 1944, before WillianiE. Spencer, Trial Examiner.The Board, the Company, and the Un-ion appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:SUPPLEMENTAL FINDINGSOF FAC'rOn October 15, 1943, the Board issued its Decision and Directionof Election in the instant proceeding.On September 13, October 28and 30, and November 1, 1943, respectively, the Company addressedwritten communications to all of its employees.These letters werepurportedly issued in reply to union circulars.During October 1913,Joe Wagner, a supervisor in the Generator Department, told employeeIrma Volkert that the employees might not continue to get their bonusif they joined the Union, and "foremen or anyone else might not getit."Don Biggins, another supervisor, told a group of employees inOctober 1943, according to the credible testimony of employee GeorgeSnook, that in the event the Union won the election the working tirriewould be cut to 40 hours per week.At that time the male employeeswere working 59 hours,,and the female employees 50 hours.Bigginstestified with respect to this incident that he told the group that at an-other Minneapolis plant operating under a union contract hours werelimited to 40 to 44 hours per week, but admitted that the employees-could reasonably have inferred from his remarks that the Unionwas responsible for the limitation.About the same time Wagner de-clared, in substance, that no benefits would, be derived from payingclues to the Union, and disparaged the union leaders as "racketeers"unable to gain additional advantages for working men, and stated thatother labor organizations had caused trouble at other plantsin Minne-apolis.The letter,of October 28, 1943, alluded to above, referred to theapproaching election and phrased the issue as determining whetherthe 'employees are to be represented by the Union "or whether youwant to continue as we have in the past, discussing your own mattersindividually without a union to represent you.", It emphasized theimportance of all employees voting and the secrecy of the ballot. Itsuggestedfurther that the employees in voting should question "What t70DECISIONS OF NATIONAL LABOR RELATIONS BOARDkind of leadership are you going to entrust your future with the Com-pany?" "Is it selfish, or is it iiot?" "Is it interested in your own per-sonal welfare or is it self-seeking?" "On the basis of its own pastrecord is it open and above board, or don't you know?"'The letter of October 30, also issued in response to a Union circular,outlined the various benefits that the Company's employees were en-joying over employees in another plant in'Minneapolis in which theemployees were represented by the Union.The letter of November 1,1943, is of the same general character as the October 30 letter.' TheCompany in this letter attacked the Union's promise of job securityand closed with an appeal to all employees to vote.Whatever might be our views as to the propriety of the letters ofSeptember 13, October 28 and 30, and November 1, 1943, if they stoodalone, we, find that the letters when appraised as they must be, in con-nection with the totality of the Company's conduct during the periodin question, and particularly the oral statements of Wagner,and Big-gins, described above, not only constituted to the employees an ex-pression of the writer's views, but carried with them an intimation ofeconomic reprisal should the employees fail to to heed their employer'sobvious wishes.We find the Company's above-described course ofconduct during the period preceding the election prevented an ex-pression by the employees therein of their free and uncoerced wishesas to representation.We shall, therefore, set the election aside.Weshall 'direct a new election at such time as the Regional Director ad-vises us, that the circumstances permitting a free choice among theemployees have been restored.ORDERIt is hereby ordered that 'tlie election held on November 3,,1943,among the employees of David W. Onan, C. Warren Onan, and Robert -D. Onan, partners, d/b/a D. W. Onan & Sons, Minneapolis, Minne-sota, be, and it hereby is, set aside.